Haskell, J.
The real estate mentioned in the bill is situated in the county of Sagadahoc, and was conveyed to the plaintiff, by deed, in trust for specific purposes therein named. This trust is within our jurisdiction, and may be dealt with regardless of the residence of the parties in interest. The plaintiff is the trustee and voluntarily submits himself to the jurisdiction of the court, so that both the res and the title to it are in court. Whether the bill shall be sustained and relief given is a matter of discretion to be considered below; but the power is settled beyond question, as the authorities cited at the bar clearly signify.
The early doctrine laid down by some writers that the remedy in equity is purely personal, and that, as decrees in equity never execute themselves, it is necessary to have jurisdiction of the person in order to make decrees effectual, does not hold true in all cases and has been very generally discarded, inasmuch as jurisdiction of the res enables the court to execute its own decrees touching it by empowering an officer of the court to transfer titles, even to real estate, by sale or other apt methods, so that the equitable interests of all concerned may be preserved and the property applied, or distribution of the assets made, as the respective interests therein may require.
Since the doctrine alluded to obtained, equitable interests have multiplied in the shape of liens, created by law, and of resulting trusts, and from many other methods of business that the commercial world has adopted and engrafted upon the strict *211rules of the common law ; so that it has become imperative that jurisdiction of the res should be sufficient to give adequate-relief in all matters where equitable interests have attached. Of course, this jurisdiction must be exercised with great prudence* and only where the court is satisfied that absent parties have-knowledge of the proceeding and have had ample opportunity to intervene and protect their,rights.
In this cause, the res is within the jurisdiction of the court,, and whether the relief sought should be given is a consideration to be determined below after a careful review of all the-rights and interests involved, so that sound equity may be done..

Exceptions sustained. Bill retained for hearing.